Citation Nr: 1812128	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2015 and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a June 2015 decision, the appellant's claim for apportionment of the Veteran's VA benefits was granted.  The appellant disagreed with the amount of the apportionment in July 2015 and requested an increase due to financial hardship.  In June 2017, the RO issued another decision and denied the apportionment of the Veteran's VA benefits due to financial hardship of the Veteran.  In July 2017, the appellant filed a notice of disagreement.  To date, the appellant has not been issued a statement of the case addressing her claim for either an increase in her apportionment or denial of apportionment.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the appellant and the Veteran with a statement of the case regarding the issue of entitlement to an apportionment of the Veteran's VA compensation benefits.  Advise the appellant of the time period in which to perfect her appeal.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.202 (2017).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


